MEMORANDUM **
Jose Jaime Rosales-Contreras, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s removal order denying his request for voluntary departure. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law, Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir.2002), and we deny the petition for review.
Rosales-Contreras is statutorily ineligible for voluntary departure. See 8 U.S.C. § 1229c(c) (voluntary departure is not permitted if the alien was previously permitted to voluntarily depart after having been found inadmissible).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.